i          i        i                                                                i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-08-00698-CV

                          In the INTEREST OF J.B.G. and H.L.M., Children

                    From the 216th Judicial District Court, Bandera County, Texas
                                   Trial Court No. CVFL-07-457
                            Honorable Stephen B. Ables, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialynn Barnard, Justice

Delivered and Filed: January 14, 2009

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX . R. APP . P.

42.1(a)(1). The appeal is dismissed.



                                                        PER CURIAM